Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1-4, 6, 8-10, and 27-28 are as previously presented.
Claims 15-26 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach nor render obvious an earpiece with a mouthpiece where the mouthpiece contains a flexible circuit board with a physiological sensor mounted on the circuit board where the flexible circuit board aids in the alignment of the physiological sensor with respect to the user’s body and sensor/mouthpiece moves between at least two positions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293.  The examiner can normally be reached on Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/N.A.B/             Examiner, Art Unit 3792                                                                                                                                                                                           

/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792